                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA

   UNITED STATES OF AMERICA,                                        CASE NUMBER

                                                      PLAINTIFF,                       MJ 20-00762-1
                                     V.
  Arthur Jan Dam,
                                                                             ORDER FOR CONTRIBUTION
                                                                             TOWARDS ATTORNEY'S FEES
                                                                                 18 U.S.C.§ 3006A(~
                                                  DF.FF.NDANT(S).

     On                 2/21/2020             defendant                           Arthur Jan Dam

    ~ submitted a financial affidavit in support of defendant's request for appointment of counsel without payment of
      fees. After review of the affidavit, the court finds that the defendant has the present ability to make a contribution
      towards his/her attorney's fees.
     ❑ did not submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution, the Court hereby appoints                   Deborah Gonzalez
as counsel for the defendant
    ~ until further notice.
    ❑ for these proceedings only.

     The defendant is ordered to pay towards attorney's fees in accordance with the schedule of payments set forth below:
     ❑ A total sum of$
        ❑ due not later than
        ❑ due in monthly payments of$                                 beginning

    ~ Monthly payments of$ 500                                        to commence on               3/1/2020
      and to continue until Tina isposition o t is case.

     ❑ Other

        All cashier's checks and/or money orders must be made payable to: CLERK,U.S. DISTRICT COURT and mailed
to: United States District Court, Central District of California, 255 East Temple Street, Suite TS-134, Los Angeles,
California 90012, Attn: Fiscal Section. Your name and case number must be included on the cashier's check or money
order.
        This order is subject to reconsideration by the Court. T defendant is advised that he/she maybe required, based
upon his/her then present ability, to contribute a greater or le er mount of money for attorney's fees upon
reconsideration by the Court.                                   .--~ f~ i ~
                                                             L' L        P                 ,~      v'
     February 21, 2020
     Dated                                                     United States                    Magistrate Judge

cc: Clerk's Office, Fiscal Section
    CJA
    FPD
    PSA


CR-26 (05/18)                             ORDER FOR CONTRIBUTION TOWARDS ATTORNEY'S FEES
